141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard KING;  Byrde King, Appellants,v.Nyetta DIENAGHA, a minor, by his parents and guardian adlitems, Richard and Byrde King;  Derrick King, a minor, byhis parents and guardian ad litems, Richard and Byrde King;Richard King, Jr., a minor, by his parents and guardianlitems, Richard and Byrde King, Plaintiffs,v.CITY of Columbia Police Department;  Wendy Stokes;  BryanPiester;  City of Columbia;  Chief Ernest Barbee;Robert Bennett;  Michael Shaw;  KenHammond;  Shelley Jones;Lloyd Simons, Appellees.
No. 97-2912.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 6, 1998.Filed:  Feb. 10, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Richard and Byrde King and their children appeal from the District Court's1 adverse grant of summary judgment in their civil rights action against the City of Columbia, Missouri, and several city police officers.  After carefully reviewing the record and the parties' briefs, we affirm.  See 8th Cir.  R. 47B. The Kings' motion for appointment of counsel is denied.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri